

116 HRES 1011 IH: Celebrating 140 years of diplomatic relations between the United States and Romania.
U.S. House of Representatives
2020-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1011IN THE HOUSE OF REPRESENTATIVESJune 18, 2020Mr. Wilson of South Carolina (for himself and Mr. Meeks) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONCelebrating 140 years of diplomatic relations between the United States and Romania.Whereas the United States marks the significance of 140 years of diplomatic relations with Romania and congratulates Romania on its achievements as a stable and vibrant democracy and its commitment to being a responsible member of the international community;Whereas the United States regards Romania as a critical North Atlantic Treaty Organization (NATO) ally in Central and Southeast Europe;Whereas the United States supports Romania’s significant contribution to NATO’s collective defense, including its decision to host the Aegis Ashore missile defense site in Deveselu and meeting the NATO target of spending 2 percent of GDP on defense;Whereas the Romanian armed forces have supported NATO and United States counterterrorism operations in Iraq, Afghanistan, and other theaters for almost two decades, contributing more than 30,000 total combat and support personnel to those missions;Whereas Romania has played a critical role in NATO cybersecurity activities, and was the first country to enter into a Memorandum of Understanding with the United States Government on the secure implementation of 5G technology;Whereas Romania has been a driving force leading to the establishment of the Three Seas Initiative, and one of the first countries to invest in the Three Seas Initiative Investment Fund, which aims at increasing energy independence and infrastructure connectivity across Central Europe, thereby strengthening the United States and European security;Whereas Romania has been a champion of energy security in Europe, supporting the United States Government’s Partnership for Transatlantic Energy Cooperation (P–TEC) initiative as leading partner on civil nuclear energy;Whereas, during the first half of 2019, Romania conducted its first Presidency of the Council of the European Union and promoted an agenda advancing important United States-European Union goals such as energy security, intellectual property, human rights, and regional cooperation across the Balkans and the Black Sea areas;Whereas, in 2019, Romanians all across America commemorated 30 years since Romania’s liberation from the former communist regime, a powerful reminder of the fall of the Iron Curtain in 1989 and a celebration of the triumphant call of freedom, liberty, and dignity;Whereas for over more than a century, successive generations of Romanian Americans have contributed economically and culturally to American society;Whereas the challenges caused by the COVID–19 pandemic highlight the need for close cooperation between the United States, Romania, and other allies and partners, including through assistance with targeted funds and medical emergency equipment and the swift and successful return of peoples to their home countries; andWhereas, as a sign of solidarity and friendship between the Romanian and the American people, Romania has sent its first medical and expert support and advisory mission to the State of Alabama to assist with local COVID–19 efforts: Now, therefore, be itThat the House of Representatives—(1)celebrates the 140th anniversary of diplomatic relations between the United States and Romania;(2)supports Romania and the Romanian people’s steadfast pursuit of democratic, political, social, and economic progress;(3)reaffirms the close bonds between the United States and Romania based on shared interests and values;(4)reaffirms that the Joint Declaration on Strategic Partnership for the 21st Century Between the United States of America and Romania, announced in 2011, has enhanced the security and prosperity of both Romania and the United States; and(5)supports the continued strengthening of the relationship between the United States and Romania and the further pursuit of transatlantic unity and solidarity.